Order
PER CURIAM:
Jacob Antonio Lambert appeals from the Judgment of the Circuit Court of Boone County, Missouri, entered on a jury verdict finding him guilty of robbery in the first degree and for which Mr. Lambert was sentenced to twelve years imprisonment. Mr. Lambert argues that the circuit court erred in denying his pretrial motion to suppress the photo lineup identification and in overruling his objections at trial to the out-of-court and in-court identifications of Mr. Lambert. For reasons explained in a memorandum provided to the parties, we find no error and affirm. Rule 30.25(b).